U NI T E D S T A T E S DI S T RI C T C O U R T
S O U T H E R N DI S T RI C T O F N E W Y O R K
 -----------------------------------------------------------------------X
                                                                        :
 L A U R E N N. RI V E R A,                                             :
                                                                        :
                                      Pl ai ntiff,                      :                               1 9- C V - 1 0 5 3 3 (J M F)
                                                                        :
                    - v-                                                :                                       OR DER
                                                                        :
 MI C H A E L B. P A LI L L O, as a n i n di vi d u al, a n d           :
 MI C H A E L B. P A LI L L O, P. C.,                                   :
                                                                        :
                                      D ef e n d a nts.                 :
 ---------------------------------------------------------------------- X

J E S S E M. F U R M A N, U nit e d St at es Distri ct J u d g e:

            O n M ar c h 1 8, 2 0 2 0, t h e C o urt w as a d vis e d b y M a gistr at e J u d g e N et b ur n, t o w h o m t his
c as e w as r ef err e d f or a s ettl e m e nt c o nf er e n c e, t h at t h e p arti es i n t his a cti o n — br o u g ht p urs u a nt
t o t h e F air L a b or St a n d ar ds A ct ( “ F L S A ”), 2 9 U. S. C. § 2 0 1 et s e q. — h a v e r e a c h e d a s ettl e m e nt.
U n d er t h e F L S A, a n e m pl o y er w h o vi ol at es t h e r e q uir e m e nt t h at o v erti m e w a g es b e p ai d m ust
p a y b ot h t h e u n p ai d o v erti m e c o m p e ns ati o n a n d a n a d diti o n al e q u al a m o u nt as li q ui d at e d
d a m a g es. S e e i d. § 2 1 6( b). A n y s ettl e m e nt — i n cl u di n g a n y pr o p os e d att or n e y’s f e e a w ar d —
m ust b e s cr uti ni z e d b y t h e C o urt t o e ns ur e t h at it is f air. S e e C h e e ks v. Fr e e p ort P a n c a k e H o us e,
I n c., 7 9 6 F. 3 d 1 9 9 ( 2 d Cir. 2 0 1 5) ( h ol di n g t h at “sti p ul at e d dis miss als s ettli n g F L S A cl ai ms wit h
pr ej u di c e r e q uir e t h e a p pr o v al of t h e distri ct c o urt or t h e D O L t o t a k e eff e ct ”); W oli ns k y v.
S c h ol asti c, I n c. , 9 0 0 F. S u p p. 2 d 3 3 2, 3 3 5- 3 6 ( S. D. N. Y. 2 0 1 2) (i d e ntif yi n g f a ct ors a c o urt m a y
c o n si d er i n e v al u ati n g t h e f air n ess a n d r e as o n a bl e n ess of a pr o p os e d F L S A s ettl e m e nt a n d t h e
r e as o n a bl e n ess of a pr o p os e d att or n e y’s f e e a w ar d).

            T h e p arti es h a v e t w o o pti o ns f or fi n ali zi n g t h eir s ettl e m e nt. First, o n or b ef or e A pril 1,
2 0 2 0, t h e p arti es m a y s u b mit t h e s ettl e m e nt a gr e e m e nt t o t h e C o urt al o n g wit h a j oi nt l ett er
e x pl ai ni n g t h e b asis f or t h e pr o p os e d s ettl e m e nt a n d w h y it s h o ul d b e a p pr o v e d as f air a n d
r e as o n a bl e, wit h r ef er e n c e t o t h e f a ct ors dis c uss e d i n W oli ns k y . S e e 9 0 0 F. S u p p. 2 d at 3 3 5- 3 6.
T h e l ett er s h o ul d als o a d dr ess, if a p pli c a bl e, a n y i n c e nti v e p a y m e nts t o t h e pl ai ntiff a n d a n y
att or n e y’s f e e a w ar d t o pl ai ntiff’s c o u ns el ( wit h d o c u m e nt ati o n t o s u p p ort t h e l att er, if
a p pr o pri at e). S e c o n d, b y t h e s a m e d at e, t h e p arti es m a y c o ns e nt t o pr o c e e d i n fr o nt of M a gistr at e
J u d g e N et b ur n f or all p ur p os es (t h e a p pr o pri at e f or m f or w hi c h is a v ail a bl e at
htt p:// n ys d. us c o urts. g o v/fil e/f or ms/ c o ns e nt-t o- pr o c e e d -b ef or e - us-m a gistr at e -j u d g e), i n w hi c h
c as e s h e w o ul d d e ci d e w h et h er t o a p pr o v e t h e s ettl e m e nt .

           I n a d diti o n, t h e p arti es ar e a d vis e d t h at t h e C o urt will n ot a p pr o v e a n y s ettl e m e nt
a gr e e m e nt c o nt ai ni n g a n y of t h e f oll o wi n g pr o visi o ns:

     •    a c o nfi d e n ti alit y pr o visi o n, u nl ess t h e p arti es c a n s h o w t h at t h er e ar e r e as o ns, s p e cifi c t o
            t h e c as e, s uffi ci e nt t o o v er c o m e t h e c o m m o n l a w ri g ht of a c c ess t o j u di ci al d o c u m e nts.
            S e e i d. at 3 3 7 - 4 1 ( e x pl ai ni n g t h e c o m m o n l a w ri g ht of p u bli c a c c ess as it r el at es t o
            s ettl e m e nt a gr e e m e nts i n F L S A c as es); s e e als o S a nz v. J o h n y Ut a h 5 1 L L C , N o. 1 4-C V -
            4 3 8 0 (J M F), 2 0 1 5 W L 1 8 0 8 9 3 5, at * 2 ( S. D. N. Y. A pr. 2 0, 2 0 1 5);

      •     a r el e as e or w ai v er pr o visi o n t h at r el e as es or w ai v es cl ai ms t h at h a v e n ot a c cr u e d or
            cl ai ms u nr el at e d t o w a g e - a n d-h o ur m att ers, u nl ess t h e p arti es c a n s h o w t h at t h er e ar e
            r e as o ns, s p e cifi c t o t his c as e, j ustif yi n g s u c h a br o a d r el e as e. S e e, e. g. , L o p ez v. Ni g hts of
            C a biri a, L L C , 9 6 F. S u p p. 3 d 1 7 0, 1 8 1 ( S. D. N. Y. 2 0 1 5); or

      •     a cl a us e t h at b ars a pl ai ntiff fr o m m a ki n g n e g ati v e st at e m e nts a b o ut a d ef e n d a nt u nl ess it
            i n cl u d es a c ar v e-o ut f or tr ut hf ul st at e m e nts a b o ut a pl ai ntiff's e x p eri e n c e i n liti g ati n g his
            c as e, or u nl ess t h e p arti es c a n s h o w t h at t h er e ar e r e as o ns, s p e cifi c t o t his c as e, j ustif yi n g
            a n o n- dis p ar a g e m e nt cl a us e wit h o ut s u c h a c ar v e- o ut. S e e, e. g. , Z a p at a v. B e d o y a, N o.
            1 4- C V - 4 1 1 4, 2 0 1 6 W L 4 9 9 1 5 9 4, at * 2 ( E. D. N. Y. S e pt. 1 3, 2 0 1 6).

            I n t h e e v e nt t h at t h e s ettl e m e nt a gr e e m e nt d o es c o nt ai n a n y of t h es e pr o visi o ns, t h e
p arti es’ j oi nt l ett er s h o ul d als o i n di c at e w h et h er t h e p arti es ( 1) w o ul d a d h er e t o t h e s ettl e m e nt i n
t h e e v e nt t h e C o urt is pr e p ar e d t o a p pr o v e all b ut t h e pr o visi o n(s) (i n w hi c h c as e, t h e C o urt
w o ul d, a bs e nt g o o d c a us e, d o c k et b ot h t h e p arti es’ j oi nt l ett er a n d t h e s ettl e m e nt a gr e e m e nt it s elf
— n ot wit hst a n di n g a n y c o nfi d e nti alit y pr o visi o n) or ( 2) w o ul d a b a n d o n t h e s ettl e m e nt a n d
c o nti n u e t o liti g at e t his a cti o n i n t h e e v e nt t h e C o urt d o es n ot a p pr o v e t h e pr o visi o n(s).

          Fi n all y , it is h er e b y O R D E R E D t h at t h e c o nf er e nc e pr e vi o usl y s c h e d ul e d f or A p ril 7,
2 0 2 0 is a dj o ur n e d si n e di e.

            S O O R D E R E D.

D at e d:      M ar c h 2 0, 2 0 2 0                                       __________________________________
            N e w Y or k, N e w Y or k                                               J E S S E M. F U R M A N
                                                                                 U nit e d St at es Distri ct J u d g e




                                                                       2
